Citation Nr: 1341859	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-21 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date earlier than January 9, 2007, for the grant of service connection for incomplete paralysis, sciatic nerve, right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active service from June 1992 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah.

The  issue of entitlement to an increased rating for incomplete paralysis of the sciatic nerve, right lower extremity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  On August 25, 2005, VA received the Veteran's claim of entitlement to service connection for a back disorder; service connection for incomplete paralysis, sciatic nerve, right lower extremity was eventually granted based on this application for compensation.   

2.  The competent probative evidence of record demonstrates that the Veteran has had right lower extremity symptomatology associated with his back disorder which has been present from the time of the Veteran's discharge from active duty in February 2000.  


CONCLUSION OF LAW

The criteria for an effective date of August 25, 2005, for the award of service connection for incomplete paralysis, sciatic nerve, right lower extremity, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulation.  No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

II.  Applicable Law, Regulations, and Analysis

Generally, the effective date for the grant of service connection for claimed residuals of a disease or injury is the day following separation from active military service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In the present case, the Veteran submitted a claim for service connection for a low back disorder on August 25, 2005.  Service connection for degenerative disc disease, lumbar spine, status post discectomy and laminectomy, was granted by a September 2006 rating decision as of the date of the claim.  The Veteran subsequently appealed the evaluation he was granted in the rating decision.  In a November 2007 decision on the increased evaluation for degenerative disc disease, lumbar spine, status post discectomy and laminectomy, the Board also awarded service connection for incomplete paralysis, sciatic nerve, right lower extremity.  The RO then assigned an evaluation of 10 percent with an effective date of January 9, 2007.  The Veteran is seeking an effective date earlier than January 9, 2007.

The issue on appeal was originally before the Board in October 2011 when the claim was denied.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a January 2013 Memorandum Decision, the Court vacated the Board's October 2011 decision and remanded the claim back to the Board for further proceedings consistent with the Memorandum Decision.  The Court found that the Board had erred when it determined that there were no treatment records or examination results indicating that the Veteran had right lower extremity symptoms prior to a January 2007 VA examination.  The Court cited to the fact that the Veteran's service treatment records contained references to the presence of right lower extremity symptomatology both prior to and subsequent to 1998 in-service spine surgery.  

The medical evidence demonstrates that the Veteran has impairment of the sciatic nerve which is due to his service-connected low back disability.  The Veteran had a VA examination in January 2007 at which he reported having radicular symptoms down to his toes and feet, especially down the back of the right leg, that occurred at least once a month.  On examination a slump test was positive on the right and with extension of the left leg in a sitting position there was pain in the right leg.  The examiner noted that radicular symptoms were provoked with dural stretch of the nerve root.  

The service treatment records document numerous complaints of low back pain and accompanying right lower extremity complaints.  In April 1997, the Veteran sought treatment for low back pain with radicular pain in the right lower extremity.  In December 1997, the Veteran complained of pain radiating down to his right knee from his back.  A January 1998 clinical record included a diagnosis of low back pain with right S1 radiculopathy.  The Veteran was seen in October 1999 with pertinent complaints of pain and weakness in the right lower extremity.  

The claims file contains the Veteran's allegations that he had had right lower extremity symptomatology from the time of discharge to the present.  At the time of a July 2007 travel Board hearing the Veteran reported he had had back symptoms from the time of discharge and also include right lower extremities symptoms as part of his back problems.  On his notice of disagreement which was received in May 2008, the Veteran reported that his sciatic nerve symptoms had been with him since the onset of the service-connected disability.  The Veteran has also informed various other health care professionals who have examined him that he had had right lower extremity symptoms since his original back injury.  The Board finds no reason to question the Veteran's veracity with regard to his assertions that he had had right lower extremity symptomatology since the time of his original injury.  The Board notes the Veteran is competent to provide evidence to which he has actually observed and is within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board finds the Veteran is competent to provide evidence as to the length of time he has had right lower extremity symptomatology.  Moreover, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds it logical that, if the Veteran had continuous back and right lower extremity problems during active duty, these problems would continue after discharge whether or not there was documented medical treatment or documented complaints.  

The Board notes that, at the time of a December 2005 VA examination, physical examination revealed there was no motor weakness, atrophy or radicular neurological deficit present in the extremities.  Significantly, the Board notes there is no indication that the examiner asked the Veteran if he experienced right lower extremity symptomatology and there is no indication that the Veteran denied experiencing radicular symptoms at that time.  This examination merely documents that no physical findings were present at the time of the examination.  

While the Board finds that the Veteran's right lower extremity symptoms which were secondary to his back pathology have been present since discharge, VA did not receive the Veteran's original application for compensation for a back disorder until August 25, 2005.  The regulations provide that the earliest that an effective date can be assigned is the date of claim or the date of entitlement, whichever is later.  

Based on the above, the Board finds that an earlier effective date is warranted for the grant of service connection for incomplete paralysis, sciatic nerve, right lower extremity.  The effective date should be the date of receipt of the Veteran's original claim which was received August 25, 2005.  There is no evidence that the Veteran submitted a claim of entitlement to a back disorder at the time of his discharge and the Veteran does not allege such a fact pattern.  


ORDER

An effective date of August 25, 2005, for the award of service connection for incomplete paralysis, sciatic nerve, right lower extremity, is granted subject to the laws and regulations governing monetary awards.




____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


